EXHIBIT 10.2
 
MANAGEMENT SERVICES AGREEMENT
 
THIS AGREEMENT dated the 16th day of January, 2014
 
BETWEEN:
 
Sunvault Energy Inc., a body corporate duly incorporated under the laws of the
state of Nevada and having its offices at 150 W Axton Road, Bellingham WA 98226
 
(the "Company")
 
AND:
 
565423 BC Ltd a body corporate duly incorporated under the laws of the Province
of British Columbia and having its business office at 360 Woodpark Crescent,
Kelowna. BC, V1V 2L1
 
(“565423")
 
AND:
 
Gary Monaghan an individual having his residence at 360 Woodpark Crescent,
Kelowna, BC V1V 2L1
 
(the "Executive")
 
RECITALS
 
WHEREAS, the Consultant is under a non exclusive services agreement to 565423 BC
Ltd. holding company.
 
WHEREAS, the Company wishes to obtain the services of the Executive, 565423 BC
Ltd is willing to provide the service of the Executive and the Executive is
willing to provide his service to the Company upon the terms and conditions set
forth in this Agreement.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:
 
CONTRACT FOR SERVICES
 
1.1 The Company hereby engages 565423 to provide the services of the Executive
as President and Chief Executive Officer of the Company and 565423 hereby agrees
to supply the services of the Executive as President and Chief Executive Officer
of the Company. The Executive shall perform all duties incident to such position
of President and Chief Executive Officer and other duties as may reasonably be
required from time to time by the Board of Directors.
 
1.2 565423 consents to the Executive acting as a Director of the Company or one
or more affiliated or associated companies.
 
1.3 In addition, during the term of this Agreement the Company may also request
that the Executive assume senior executive management roles with its associated
companies pursuant to the terms of agreements executed between its associated
companies.
 
LOCATION
 
2. 565423 shall cause the Executive to provide the services at the time and in
the manner set forth herein. The Executive shall perform his duties out his
offices at 360 Woodpark Crescent, Kelowna, BC, but the Company may, in its
discretion, direct that the duties be provided on occasion in other locations
maintained by the Company, provided that any permanent relocation of the
Executive the parties agree to renegotiate the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
EXTENT OF SERVICE
 
3. The Executive shall, during the term of this contract, devote at least 35
hours per work week to the business of the Company, but may continue as a
director or consultant to any other company, firm, or individual that is not in
competition with the Company, so long as his association with such company, firm
or individual does not interfere with his attention to the Company's business.
 
FEES AND EXPENSES
 
4.1 In consideration of 565423 providing the services of the Executive, the
Company shall pay to 565423, a fee, plus applicable taxes, in equal semi-monthly
instalments, at $10,000.00 per month. Until the Company has adequate funding
through funding or acquisition, the Company will issue from treasury upon board
approval in the form of a treasury order for the monthly services the value of
the accrued and agreed to determined amount of $10,000.00 USD per month. The
Company shall reimburse the Executive directly for all reasonable, necessary and
approved travel and other expenses incurred by the Executive in connection with
the provision of services hereunder, however, for all such expenses the
Executive shall furnish statements and receipts.
 
4.2 565423 will be responsible for the payment of all withholdings for Federal
and Provincial income tax, Employment Insurance and Canada Pension Plan that may
be required in respect of the Executive and shall make and remit same as and
when required. 565423 shall indemnify and hold harmless the Company and each of
its officers and Directors from any liability in respect thereof.
 
OPTIONS
 
5. In addition to the fees provided for in Section 4 and all other amounts
payable to 565423 hereunder, 565423 shall be entitled to participate in other
company incentive plans or employee incentive stock options in respect of
un-issued Common shares in the capital stock of the Company and its associated
companies, such options to be exercisable for a minimum period of five years
from the date of grant, and with such other conditions as are determined by the
Board of Directors of each company and as are prescribed by the policies of the
stock exchanges on which the Common shares of the each company are listed.
 
ABSENCE
 
6. 565423 shall be entitled to temporarily cease providing the services from
time to time without any abatement or reduction of the fees payable herein,
provided that such decrease does not exceed:
 
(a) 4 weeks per year during the first year of the term of this Agreement; and
 
(b) 5 weeks per year thereafter.
 
While the Company shall endeavour to accommodate 565423's wishes with respect to
the timing of such absences, they shall be taken at such time as the Company
shall determine having regard to the requirements of the Company's business.
 
CONFIDENTIAL INFORMATION
 
7. 565423 and the Executive shall well and faithfully provide the service to the
Company, and use their best efforts to promote the interest thereof and shall
not disclose (either during the term of this Agreement or at any time
thereafter) the private affairs of the Company or any trade secret of the
Company, to any persons other than the Directors of the Company and shall not
use (either during the continuance of this Agreement or at any time thereafter)
for their own purposes, or for any purposes other than those of the Company, any
information their may acquire with respect to the Company's affairs. 565423 and
the Executive further agree to execute such further and other agreements
concerning the secrecy of the affairs of the Company, as the Directors of the
Company shall reasonably request. Furthermore, without restricting the
generality of the foregoing, 565423 and the Executive shall not either during
the term of this Agreement or any time thereafter, directly or indirectly
divulge to any person, firm or corporation:
 
(a) any intellectual property, proprietary information, know-how, trade secrets,
processes, product specifications, new product information or methods of doing
business acquired in the course of providing the services hereunder;
 
 
2

--------------------------------------------------------------------------------

 
 
(b) any information with respect of Company personnel or organization, or any of
the financial affairs or business plans of the Company; or
 
DISABILITY
 
8. If the Executive shall, at any time, by reason of illness or mental or
physical disability, be incapacitated from providing all or a material part of
the services required by of this Agreement, 565423 shall furnish the Directors
of the Company with medical evidence to prove such incapacity and cause thereof,
and thereupon 565423 shall be entitled to receive the fees payable pursuant to
Section 4 without abatement or reduction for a maximum period of 180 days from
the commencement of the disability. If the Executive is unable to return to the
performance of the services at the standard they were performed prior to the
incapacity, the Company may terminate the Agreement at any time after the 180
days, by written notice.
 
TERM OF AGREEMENT
 
9. This Agreement shall become effective on the 15th day of January, 2014, and
shall continue thereafter unless terminated upon mutual consent of 565423, the
Executive and the Company, or until termination by 565423, the Executive or the
Company in accordance with Sections 10 or 11, whichever is earlier.
 
TERMINATION FOR CAUSE
 
10. Without prejudice to any remedy the Company may have against 565423 or the
Executive for any breach or non-performance of this Agreement, the Company may
terminate this Agreement, subject to Section 16, for breach by 565423 or the
Executive at any time effective immediately and without notice and without any
payment for any compensation either by way of anticipated earnings or damage of
any kind to him whatsoever, save and except in respect of fees payable to the
date of such termination. For the purposes of this paragraph, any one of the
following events shall constitute breach of this Agreement sufficient for
termination, provided however, that the following events shall not constitute
the only reasons for termination:
 
(a) guilty of any material dishonesty or gross neglect in the provision of the
services hereunder; or
 
(b) conviction of 565423 or the Executive of any criminal offense, other than an
offense which in the reasonable opinion of the Company does not affect the
Executive's position as a representative of the Company; or
 
(c) bankruptcy of 565423 or making any arrangement or composition with its
creditors; or
 
(d) alcoholism or drug addiction of the Executive which impairs his ability to
provide the services required hereunder; or
 
(e) excessive and unreasonable absence of the Executive from the performance of
the services for any reason other than for absence or incapacity specifically
allowed hereunder.
 
TERMINATION WITHOUT CAUSE
 
11.1 565423 and the Executive shall be entitled to terminate this Agreement, at
any time by giving four (4) weeks notice in writing to the Board of Directors of
the Company.
 
11.2 The Company shall be entitled to terminate this Agreement at any time by
the Company upon giving 565423 and the Executive notice in writing of such
termination and upon payment to 565423 of all fees and other amounts owing up to
the date of termination and a termination payment in an amount equal to the fees
due under Section 4.1 for a period of 24months in full satisfaction of all
claims that 565423 or the Executive may have against the Company.
 
11.3 In the event of a change in control of the Company and for a period of 12
months after the closing of a change in control transaction, the Company shall
be entitled to terminate this Agreement upon giving 565423 and the Executive
notice in writing of such termination and upon payment to 565423 of all fees and
other amounts owing up to the date of termination and a termination payment in
an amount equal to the fees due under Section 4.1 for a period of 24 months in
full satisfaction of all claims that 565423 or the Executive may have against
the Company. For a period of 12 months following the change in control of the
Company, at the option of 565423 and the Executive, 565423 and the Executive may
terminate the Agreement upon giving notice to the Company and the Company will
pay to 565423 all fees and other amounts owing up to the date of termination and
a termination payment in an amount equal to the fees due under Section 4.1 for a
period of 24 months in full satisfaction of all claims that 565423 or the
Executive may have against the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
INDEMNITY AND RESIGNATION
 
12.1 Tthe Company hereby indemnifies 565423, the Executive, his heirs,
executors, administrators and personal representatives (collectively, the
"Indemnitees") to the maximum extent of the law and the Company's certificate of
incorporation.
 
12.2 The Company hereby indemnifies the Indemnities and save the Indemnitees
harmless against all cost, charges and expenses actually and reasonably incurred
by the Indemnitees in law, in equity or under any statute or regulation in
connection with any civil, criminal or administrative claim, action, proceeding
or investigation to which the Indemnitees are made a party or in which they are
otherwise involved as a witness or other participant by reason of the Executive
being or having been an officer or Director of the Company or its affiliated or
associated companies, including any action brought by the Company or affiliated
companies, if:
 
(a) the Executive acted honestly and in good faith with a view to the best
interests of the Company or affiliated companies; and
 
(b) in the case of a criminal or administrative claim, action, proceeding or
investigation, the Executive had reasonable grounds for believing that his
conduct was lawful.
 
12.3 565423 and the Executive hereby jointly and severally indemnifies the
Company and its affiliated or associated companies (the "Group"), its officers,
Directors and agents and save the Group harmless against all cost, charges and
expenses actually and reasonably incurred by the Group in law, in equity or
under any statute or regulation in connection with any civil, criminal or
administrative claim, action, proceeding or investigation to which the Group are
made a party or in which they are otherwise involved as a witness or other
participant by reason of 565423 or the Executive:
 
(a) having breached a non-competition agreement;
 
(b) having used or having caused, permitted, or acquiesce in the use by the
Group of proprietary or confidential business information or intellectual
property of a third party or third parties in contravention of any law or
agreement to which the Executive, 565423 or the Group is subject or to which any
is a party or by which any is bound;
 
(c) having an undisclosed conflict of interest; or
 
(d) having breached any term of this Agreement, or in the case of the Executive,
having breached his fiduciary duty to the Company.
 
12.4 Without limiting. the generality of Section 12.2 and 12.3, the costs,
charges and expenses against which the Group and 565423 and the Executive will
indemnify each other include:
 
(a) any and all fees, costs and expenses actually and reasonably incurred by the
defending party in investigating, preparing for, defending against, providing
evidence in, producing documents or taking any other action in connection with
any commenced or threaten action, proceeding or investigation, including
reasonable legal fees and disbursements, travel and lodging costs;
 
(b) any amounts reasonably paid in settlement of any action, proceeding or
investigation;
 
(c) any amounts paid to satisfy a judgment or penalty, including interest and
costs; and
 
(d) all costs, charges and expenses reasonably incurred by the defending party
in establishing their right to be indemnified pursuant to this Agreement.
 
12.5 If the Indemnitees, the Group or any of them are required to include in
their income, or in the income of the estate of the Executive, any payment made
under this Section 12 for the purpose of determining income tax payable by the
Indemnitees or the Group or any of them or the estate, the Company shall pay an
amount by way of indemnity that will fully indemnify the Indemnitees or estate
for the amount of all liabilities described in Section 12.2 and all income taxes
payable as a result of the receipt of the indemnity payment and 565423 and the
Executive shall pay an amount by way of indemnity that will fully indemnify the
Group for the amount of all liabilities described in Section 12.3 and all income
taxes payable as a result of the receipt of the indemnity payment.
 
 
4

--------------------------------------------------------------------------------

 
 
12.6 Any failure by the Executive in his capacity as a Director or officer of
the Company to comply with the provisions of the Act or of the Articles of
Incorporation or Bylaws of the Company will not invalidate any indemnity to
which he is entitled under this Agreement.
 
12.7 When practical, the Company will apply for an appropriate level of
directors’ and officers’ liability insurance in support of the indemnity given
herein.
 
12.8 Upon the termination of this Agreement, the Executive will tender to the
Company his resignation as an officer and or Director of the Company or any
affiliate of the Company.
 
NON-COMPETITION
 
13.1 For a period of 12 months following the termination of this Agreement, for
any reason whatsoever, 565423 and the Executive shall not become employed by, or
enter into a contract of service or for service or be involved with or assist in
any way, whether directly or indirectly, with any company, person or other
entity which competes directly with the Company unless waived by the board of
directors.
 
13.2 545423 and the Executive acknowledges and agrees that there can be no
geographical limit to his covenant not to compete directly due to the nature of
the business of the Company, the market for the Company's products, services and
the technologies with which the Company is involved.
 
13.3 The parties to this Agreement recognize that a breach by 565423 or the
Executive of any of the covenants herein contained would result in damages to
the Company and that the Company cannot be adequately compensated for such
damages by monetary award. Accordingly, the Executive agrees that in the event
of any such breach, in addition to all other remedies available to the Company
at law or in equity, the Company shall be entitled as a matter of right to apply
to a court of competent equitable jurisdiction for such relief by way of
restraining order, injunction, decree or otherwise, as may be appropriate to
ensure compliance with the provisions of this Agreement.
 
13.4 565423 and the Executive will execute the Company's standard
non-competition agreement as required by all senior executive staff.
 
OWNERSHIP AND USE OF WORK PRODUCTS
 
14.1 565423 and the Executive agree that any work product produced by the
Executive in furtherance of the business of the Company either developed solely
by the Executive or jointly with any other party will be the sole and exclusive
property of the Company.
 
14.2 The Company acknowledges that general knowledge and experience including
general techniques, concepts, methods and formulae not developed for the
Company's specific application or work gained by the Executive prior to or in
the course of his association with the Company, may be used by the Executive at
any time prior to, during or subsequent to his association with the Company,
unless a specific agreement to the contrary is entered into by 565423, the
Executive and the Company, as long as the Executive is not in breach of his
covenants of non-competition contained herein.
 
14.3 This Agreement does not apply to general techniques, formulae, concepts or
method for which no equipment, supplies, facility or other resources or trade
secret information of the Company was used and which was developed entirely on
the Executive's own time unless such general techniques, formulae, concepts or
method relates directly to the actual or specifically targeted business of the
Company.
 
14.4 At any and all times, either during the term of this Agreement or after
termination hereof, 565423 and the Executive will promptly, on the request of
the Company, perform all such reasonable acts and execute and deliver all such
documents that may be necessary to vest in the Company the entire right, title
and interest in and to any such work products determined, by the Company, to be
the exclusive property of the Company. Should any such services be rendered
after termination of this Agreement, a reasonable fee, mutually agreed upon by
565423, the Executive and the Company will be paid to the 565423 on a per diem
basis in addition to reasonable traveling and accommodation expenses incurred as
a result of rendering such services.
 
14.5 The Executive will execute the Company's standard invention assignment
agreement as required by all senior executive staff.
 
RETURN OF PROPERTY
 
15.1 In the event of termination of this Agreement, 565423 and the Executive
agree to return to the Company any property, which may be in the possession or
control of the Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
15.2 565423 and the Executive will execute the Company's standard
non-solicitation agreement as required by all senior executive staff.
 
NOTICE
 
16. Any notice or other communication (each a "Communication") to be given in
connection with this Agreement shall be given in writing and will be given by
personal delivery addressed as follows:
 
TO: Sunvault Energy Inc. - 150 W Axton Road, Bellingham WA 98226 Attention:
Compensation Committee
 
TO: 565423 BC LTD – 360 Woodpark Crescent, Kelowna, BC V1V 2L1
 
TO: Gary Monaghan – 360 Woodpark Crescent, Kelowna, BC V1V 2L1
 
or at such other address as shall have been designated by Communication by
either party to the other. Any Communication shall be conclusively deemed to
have been received on the date of delivery. If the party giving any
Communication knows or ought reasonably to know of any actual or threatened
interruptions of the mails, any such Communication shall not be sent by mail but
shall be given by personal delivery.
 
ENTIRE AGREEMENT
 
17. This Agreement constitutes and expresses the whole agreement of the parties
hereto with reference to the services of the Executive by the Company, and with
reference to any of the matters or things herein provided for, or hereinbefore
discussed or mentioned with reference to such services; all promises,
representations, and understandings relative thereto being merged herein.
 
AMENDMENTS AND WAIVERS
 
18. No amendment of this Agreement shall be valid or binding unless set forth in
writing and duly executed by all parties hereto. No waiver or any breach of any
provision of this Agreement shall be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided in the written waiver, shall be limited to the specific breach waived.
 
BENEFIT OF AGREEMENT
 
19. The provisions of this Agreement shall enure to the benefit of and be
binding upon the legal personal representatives of the Executive and the
successors and assigns of the 565423 and the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
SEVERABILITY
 
20. If any provision of this Agreement is deemed to be void or unenforceable, in
whole or in part, it shall not be deemed to affect or impair the validity of any
other provision of this Agreement, and each and every section, subsection and
provision of this Agreement is hereby declared and agreed to be severable from
each other and every other section, subsection or provision hereof and to
constitute separate and distinct covenants. 565423 and the Executive hereby
agree that all restrictions herein are reasonable and valid.
 
JURISDICTION
 
21. This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia. The Company, 565423 and the Executive
hereby irrevocably consent to the jurisdiction of the courts of the Province of
British Columbia.
 
COPY OF AGREEMENT
 
22. The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Company.
 
NUMBER AND GENDER
 
23. Wherever the singular is used in this Agreement it is deemed to include the
plural and wherever the masculine is used it is deemed to include the feminine
or body politic or corporate where the context or the parties so require.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written:
 
 

Sunvault Energy Inc.       [svlt_ex102001.jpg]   Authorized Signatory – Lorne
Mark Roseborough - Chairman Compensation Committee       565423 BC Ltd.        
  [svlt_ex102002.jpg]   Authorized Signatory  

 

In the presence of:   EXECUTIVE           [svlt_ex102003.jpg]  
[svlt_ex102002.jpg]   Witness   Gary Monaghan   Michael Matvieshen       Name  
            1425 McCurdy Road E. Kelowna, BC V1X 2B4       Address      

 
 
 
8

--------------------------------------------------------------------------------